Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harkin et al. 2018/0325705 in view of Mathur 2012/023906.  

    PNG
    media_image1.png
    227
    224
    media_image1.png
    Greyscale


Noting figures 1-2, and 9-10, Harkin et al. discuses  an implantable device for implantation around a body tissue structure comprising: a wire structure [0151] having a wave pattern (50), the wire structure ([0040]comprising a singular wire structure having a first terminal end and a second terminal end; wherein a first side of the wave pattern forms a flared region relative to a second side of the wave pattern; and wherein the wire structure is elastic (see [0039] which states that the struts are flexible which equates to elastic); 
wherein the wave pattern includes a plurality of spaced apart loops, wherein each of the spaced apart loops provides a smooth, atraumatic end; 
wherein the wire structure includes a closure structure adjacent to the first terminal end and the second terminal end for facilitating forming the implantable device into a closed loop.
However  Harkin et al. does not specify that the implantable device structure provides a pressure around the body tissue structure such that the pressure may change with movement of the body tissue structure.  Noting figure 8i, Mathur teaches that placed around a body tissue to provide a pressure around that structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Harkin et al. and utilize in another part of the body such as a sphincter in order to control the flow of liquids, foods etc.

5.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harkin et al. 2018/0325705 in view of Mathur 2012/023906 and further in view of Kagan et al. 2004/0092892.  Harkin et al. and Mathur have been disclosed however do not disclose an encapsulation coating.  Kagan et al. teaches that implant devices may be encapsulated with a coating (see [0275]).  .It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Harkin et al. and provide an encapsulation coating on all sides of the wave in order to encourage tissue growth to anchor the prosthesis.

Allowable Subject Matter
6.	Claims  7-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 10-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 17, 2022